Case 2:15-cv-06969-KM-JBC Document 281 Filed 01/10/20 Page 1 of 3 PageID: 19397




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    ROBERT DE VITO, Individually and on Civ. No.: 15-6969 (KM) (JBC)
    Behalf of All Others Similarly Situated,

                             P lai nti ff

          v.

    LIQUID HOLDINGS GROUP, INC.,
    BRIAN M. STORMS, KENNETH D.
    SHIFRIN. RICHARD SCHAEFFER,
    BRAIN FERDINAND, and SANDLER
    O’NEILL & PARTNERS, L.P.,

                             Defendants.


                 INtePeSD.I
                          ORDER APPROVING PLAN OF
                 ALLOCATION OF NET SETTLEMENT FUND

        WHEREAS, this matter came on for hearing on January 10, 2020 (the
  “Settlement Hearing”) on Lead Plaintiffs’ motion to determine whether the proposed
  plan of allocation of the Net Settlement Fund (the “Plan of Allocation”) created by
  the Settlement achieved in the above-captioned class action (the “Action”) should
  be approved. The Court having considered all matters submitted to it at the
  Settlement Hearing and otherwise; and it appearing that notice of the Settlement
  Hearing substantially in the form approved by the Court was mailed to all Settlement
  Class Members who could be identified with reasonable effort, and that a summary
  notice of the hearing substantially in the form approved by the Court was published
  in Investor’s Business Daily and was transmitted over PR Newswire pursuant to the
Case 2:15-cv-06969-KM-JBC Document 281 Filed 01/10/20 Page 2 of 3 PageID: 19398




  specifications of the Court; and the Court having considered and deterniined the
  fairness and reasonableness of the proposed Plan of Al location,
  NOW, THEREFORE, after due deliberation, IT IS ORDERED, ADJUDGED
  AND DECREED that:
         1.    This Order incorporates by reference the definitions in the Stipulation
  and Agreement of Settlement filed with the Court on October 29, 2019 (the
  “Stipulation”), and all capitalized terms not otherwise defined herein shall have the
  same meanings as set forth in the Stipulation.
        2.     The Court has jurisdiction to enter this Order and over the subject
  matter of the Action and all parties to the Action, including all Settlement Class
  Members.
         3.    Notice of Lead Plaintiffs’ motion for approval of the proposed Plan of
  Allocation was given to all Settlement Class Members who could be identified with
  reasonable effort. The form and method of notiieing the Settlement Class of the
  motion for approval of the proposed Plan of Allocation satisfied the notice
  requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States
  Constitution (including the Due Process Clause), and Section 21D(a)(7) of the
  Securities Exchange Act of 1934, 15 U.S.C.   § 78u-4(a)(7), as amended by the Private
  Securities Litigation Reform Act of 1995 (the “PSLRA”); constituted the best notice
  practicable under the circumstances; and constituted due, adequate, and sufficient
  notice to all Persons entitled thereto.
        4.     Copies of the Notice, which included the Plan of Allocation, were
  mailed to over 8,300 potential Settlement Class Members and nominees. No
  objections to the Plan of Allocation have been received.
         5.    The Court hereby finds and concludes that the formulas and provisions
  for the calculation of the claims of claimants as set forth in the Plan of Allocation
  mailed to Settlement Class Members provides a fair and reasonable basis upon which
Case 2:15-cv-06969-KM-JBC Document 281 Filed 01/10/20 Page 3 of 3 PageID: 19399




  to allocate the proceeds of the Net Settlement Fund among eligible Settlement Class
  Members with due consideration having been given to administrative convenience
  and necessity.
        6.     The Court hereby finds and concludes that the Plan of Allocation is, in
  all respects, fair and reasonable to the Settlement Class.
        7.     There is no just reason for delay in the entry of this Order, and
  immediate entry by the Clerk of the Court is expressly directed.


   DATED this             day of                       2020


                                         BY TI-ifi COURT:



                                                 &‘
                                         TI-ifi ONORABLE KEVIN ?Q1c’JULTY
                                         UNITED STATES DISTRICT JUDGE




                                             3
